Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/809,305 filed 3/4/20. Claims 1-20 are pending with claims 1, 10 and 19 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Devaul et al. US 2007/0063850 A1.
Devaul teaches:
Re: claims 1 and 10, a system, method and computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including at least one instruction to: receiving body ambient temperature data captured by a sensor in contact with a person ([0017], [0063], [0114], [0136] – an athletic monitor including a body worn sensor that can capture a user’s skin and core body temperature along with ambient temperature); characterizing one or more types of activities performed by the person during a time range associated with the body ambient temperature data ([0008], [0017], [0057], [0067], [0114]-[0128] – athletic monitor provides real-time sensing of activities along with a user’s skin and core body temperature and ambient temperature such as the air temperature in relation to the user); and determining a risk classification individualized for the person based at least on one or more respective workloads and the corresponding allocations of work and rest experienced by the person during performance of the characterized types of activities ([0017], [0057]-[0067], [0119], [0122]; fig. 8-9; analysis of activity signals in combination with sensed signals such as skin or core temperature, perspiration, cardiovascular signals, etc. can be used to predict probable outcomes such as fatigue, over exertion, dehydration, risk of thermal injury, etc.).  

Re: claims 2 and 11, wherein the body ambient temperature data captured by a sensor comprises timestamped data representing at least one of: body segment motion, body temperature, heart rate, galvanic skin response (GSR), electromyograms (EMG); and environmental conditions data comprising at least one of: humidity, pressure and positional information associated with a global navigation satellite system ([0075], [0114]).
  
Re: claims 3 and 12, wherein characterizing one or more types of activities comprises: identifying external data related to a geographic location of the person; and generating transformed data based on the body ambient temperature data synchronized with the external data to represent risk conditions associated with one or more activities performed by the person during the time range of the body ambient temperature data ([0017], [0114]-[0121]).  

Re: claims 4 and 13, wherein the external data comprises at least one of: weather data and land survey data ([0017], [0069], [0114], [0136]).  

Re: claims 5 and 14, wherein generating transformed data based on the body ambient temperature data synchronized with the external data ([0017], [0121]) comprises: trimming the external data to identify trimmed external data contemporaneous to the time range of the body ambient temperature data; generating synchronized data based on synchronizing the trimmed external data and the body ambient temperature data; and transforming the synchronized data to generate transformed data, the transformed data includes one or more of: (i) physical orientation data of the body ambient temperature data transformed to representations of one or more body motions; (ii) positional information of the body ambient temperature data combined with at least one of: accelerometer data, local ambient pressure from the external data, altitude data from the external data and motion data from the body ambient temperature data converted into data representing a relationship between physical energy burn and caloric consumption ([0017], [0030], [0112]-[0123] - analysis can incorporate signals from different sensors such as activity, physiological, location, environment, performance, health, safety and performance including the use of accelerometers, skin and core body temperature, air temperature, humidity and pressure, etc. that can then be combined and interpreted individually and/or collectively to transform the data into relevant metrics which can include analysis to extract cadence, stride length, postural sway or any other metric of athletic efficiency or performance, rate of hydration, cardiovascular signals, perspiration, skin or core temperature to predict fatigue, over exertion, dehydration, risk of thermal injury, etc.).  



Re: claims 6 and 15, wherein characterizing one or more types of activities performed by the person during a time range associated with the body ambient temperature data comprises: applying one or more pattern recognition techniques to transformed data based on external data synchronized with the body ambient temperature data, the one or more pattern recognition techniques matching at least one or more segments of time associated with the transformed data that is indicative of a time epoch of a performed pre-defined activity available from a plurality of pre-defined activities ([0100], [0107], [0139]; claims 7 and 16).  

Re: claims 7 and 16, wherein plurality of pre-defined activities comprises: lifting an object, pushing an object, pulling an object, carrying an object, walking, running, standing, sitting, sitting in a moving vehicle and climbing stairs ([0139]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-9, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devaul et al. US 2007/0063850 A1 in view of Kasama WO 2017/109919 A1 (machine translation attached).
The teachings of Devaul have been discussed above.
Devaul fails to specifically teach:
Re: claims 8 and 17, wherein determining a risk classification individualized for the person comprises: identifying respective workloads associated with the one or more types of characterized activities and one or more allocations of work and rest when the person incurred each the respective workloads.  


However, Kasama teaches:
Re: claims 8 and 17, wherein determining a risk classification individualized for the person comprises: identifying respective workloads associated with the one or more types of characterized activities and one or more allocations of work and rest when the person incurred each the respective workloads (abstract; page 2, paragraphs 0006-0008; page 4, paragraphs 0002-0005); page 5, paragraph 0008 -page 6, paragraph 0006).
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Kasama’s teachings of associating workloads with activities and allocations of work and rest for the workloads into the health and activity system of Devaul, as an obvious matter of design choice to allow a user to acclimatize with heat during activities thereby helping to decrease the likelihood of heat stroke (abstract; page 1; page 2, paragraphs 1-2). 

Devaul as modified by Kasama additionally teaches:
Re: claims 9 and 18, wherein a respective workload is based on an established metabolic rate experienced during a pre-defined activity that matches a respective activity represented in part by the body ambient temperature data; and wherein a respective allocation of work and rest describes a ratio of rest and non- rest during an interval of time in which the respective workload was experienced (Devaul – activity represented in part by body ambient temperature data - ([0017], [0063], [0114], [0136]; Kasama - abstract; page 2, paragraphs 0006-0008; page 4, paragraphs 0002-0005); page 5, paragraph 0008 -page 6, paragraph 0006).  

Re: claim 20, wherein the plurality of instructions, which when executed, cause the one or more processors to characterize one or more types of activities further includes one or more instructions to: apply one or more pattern recognition techniques to transformed data based on external data synchronized with the body ambient temperature data, the one or more pattern recognition techniques matching at least one or more segments of time associated with the transformed data that is indicative of a time epoch of a performed pre-defined activity available from a plurality of pre-defined activities (Devaul - [0100], [0107], [0139]; claims 7 and 16); and wherein the plurality of instructions, which when executed, cause the one or more processors to determine a risk classification further includes one or more instructions to: identify respective workloads associated with the one or more types of characterized activities and one or more allocations of work and rest when the person incurred each the respective workloads (Kasama - abstract; page 2, paragraphs 0006-0008; page 4, paragraphs 0002-0005); page 5, paragraph 0008 -page 6, paragraph 0006), wherein a respective workload is based on an established metabolic rate experienced during a pre-defined activity that matches a respective activity represented in part by the body ambient temperature data and wherein a respective allocation of work and rest describes a ratio of rest and non-rest during an interval of time in which the respective workload was experienced (Devaul – activity represented in part by body ambient temperature data - ([0017], [0063], [0114], [0136]; Kasama - abstract; page 2, paragraphs 0006-0008; page 4, paragraphs 0002-0005); page 5, paragraph 0008 -page 6, paragraph 0006).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH